Exhibit Index to Financial Statements Green Energy Live, Inc. Page Balance Sheet (Unaudited) of Comanche Livestock Exchange as of June 30, 2009 F-2 Statements of Operations and Member Equity (Unaudited) for Comanche Livestock Exchange for the six months ended June 30, 2009 and 2008. F-3 Statement of Cash Flows (Unaudited) for Comanche Livestock Exchange for the six months ended June 30, 2009 and 2008 F-4 Combined Pro Forma Balance Sheet as of June 30, 2009 F-5 Combined Income Statement for the six months ended June 30, 2009 and the year ended December 31, 2008 F-6 Notes to Financial Statement F-9 F-1 PART I.
